Citation Nr: 0637951	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-00 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
the amputation of the right fifth finger, currently evaluated 
as 20 percent disabling.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claims of entitlement to service 
connection for the residuals of frostbite to the left hand 
and both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954, and from August 1954 to November 1963, 
including combat service during the Korean conflict.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which continued a 20 percent rating for 
the residuals of the amputation of the right fifth finger and 
from an October 2004 rating decision of the same RO that 
continued the denial of service connection for the residuals 
of frostbite to the left hand and both feet as no new and 
material evidence was obtained.

The issues of entitlement to service connection for the 
residuals of frostbite to the left hand and both feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had a complete amputation of the fifth finger 
on his right, dominant hand.  He is able to perform 
activities of daily living with his right hand.

3.  The Board denied entitlement to service connection for 
the residuals of frostbite to the left hand in an April 1975 
decision.  The veteran was notified of this decision, but did 
not request reconsideration.


4.  Evidence obtained since the Board's April 1975 decision 
denying service connection for the residuals of frostbite of 
the left hand was not previously before agency decision-
makers and relates to an unestablished fact necessary to 
substantiate the claim.

5.  The RO denied entitlement to service connection for the 
residuals of frostbite to both feet in a November 1976 rating 
decision.  The veteran was notified of this decision and of 
his appellate rights, but did not appeal the decision.

6.  Evidence obtained since the RO's November 1976 rating 
decision denying service connection for the residuals of 
frostbite of both feet was not previously before agency 
decision-makers and relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 20 percent for the 
residuals of amputation of the right fifth finger have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.71a, Diagnostic Code 5156 (2006).

2.  Evidence obtained since the Board denied entitlement to 
service connection for the residuals of frostbite to the left 
hand is new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  The claim of entitlement to service connection for the 
residuals of frostbite to the left hand is reopened.  
38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002).

4.  Evidence obtained since the RO denied entitlement to 
service connection for the residuals of frostbite to both 
feet is new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

5.  The claim of entitlement to service connection for the 
residuals of frostbite to both feet is reopened.  38 U.S.C.A. 
§§ 1110, 1131, 7105 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in February 2003, January 2004, September 
2004, and April 2006, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.  The Board notes 
that any error in the failure to provide notice pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006) is harmless due to 
the Board's reopening of the previously denied claims.  As 
such, the RO will have the opportunity to correct any notice 
deficiencies with respect to the underlying issues upon 
return of the case to the RO on remand as discussed below.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notices were provided prior to the 
appealed AOJ decisions in keeping with Pelegrini.  The Board 
notes that the most recent notice was not pre-decisional as 
per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), 
but the veteran is not prejudiced because he was properly 
advised of all aspects of the claims on appeal prior to that 
time.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
The veteran's request for a hearing before the Board was 
withdrawn in June 2006 and there are no requests outstanding 
at this time.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran advised VA in April 2006 that he had no 
additional evidence to substantiate his claims.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Increased Rating

The veteran contends that his right hand disability is more 
severe than rated.  A 20 percent rating has been assigned 
for the amputation of the little finger on his dominant hand 
since 1966.  As such, the rating is protected under 
38 C.F.R. § 3.951.  

The 20 percent rating currently assigned is the highest 
schedular rating available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5156, for the amputation of the little 
finger.  Therefore, in order for a higher rating to be 
assigned using the Schedule of Ratings, there must be 
evidence of functional impairment in the hand due to the loss 
of the little finger.  For example, 38 C.F.R. § 4.71a, 
Diagnostic Code 5223, allows for the assignment of a 30 
percent rating when there is evidence of favorable ankylosis 
of two digits of the dominant hand.

The medical evidence reveals that the veteran does not 
participate in any treatment for his right hand disability.  
He is able to perform all activities of daily living with his 
dominant hand and requires no assistive devices.  The veteran 
underwent VA examination in March 2003 and complained of some 
discomfort in the right hand with cold weather changes.  He 
related being able to garden and to perform household chores.  
He had good grip strength and full range of motion in all 
joints of the right hand.  There was no soft tissue swelling, 
sign of infection or discomfort to palpation of the right 
little finger stump.

The veteran underwent another VA examination in July 2004 and 
had no complaints of right hand problems.  He denied having 
any pain and related being able to perform all activities of 
daily living.  He had a normal grip strength and sensation in 
the right hand.  There was no swelling or tenderness in the 
right hand.

Upon VA examination in February 2006, the veteran had full 
motion in all of his remaining fingers and only minimal 
alteration in his grasp due to the missing little finger.  
There was no tenderness in the stump of the little finger and 
no circulation problems or other abnormal finding.  The 
amputation was noted to be through the proximal phalanx.

Given the evidence as outlined, the Board finds that the 20 
percent rating is the most advantageous rating available for 
assignment.  There is no suggestion of ankylosis, which is 
the freezing of a joint, in any of the fingers of the right 
hand nor is there is evidence of anything other than minimal 
grasping limitations due to the amputation of the right 
little finger.  As such, a rating higher than 20 percent must 
be denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his amputated right little finger and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  The veteran has not required frequent 
periods of hospitalization for his right hand disability and 
his treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
the loss of a finger has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 20 percent evaluation assigned adequately reflects 
the clinically established impairment experienced by the 
veteran and a higher rating must also be denied on an extra-
schedular basis.

 New and Material Evidence

In April 1975, the Board denied service connection for 
residuals of frostbite to the left hand, finding that there 
was no evidence of such a disorder having its origin in 
service.  Because there was no appellate body to which the 
veteran could appeal that decision at the time of its being 
rendered, the Board's decision became final when the veteran 
did not seek reconsideration.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1100.

In November 1976, the RO denied service connection for the 
residuals of frostbite to the feet, finding that there was no 
evidence of this disorder having its origin in service.  The 
veteran was notified of this decision and of his appellate 
rights in December 1976, but he did not appeal the denial of 
benefits.  As such, the RO decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claims for service 
connection for the residuals of frostbite to the left hand 
and both feet.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" is defined as evidence not previously submitted to 
agency decision-makers which relates to an unestablished fact 
necessary to substantiate the claim.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence at the time of the Board decision in 1975 and 
the RO rating decision in 1976 included service medical 
records that only made reference to a cold injury of the 
right little finger, a series of medical reports only 
referencing frostbite of the right little finger, and 
statements from the veteran asserting that both of his hands 
and both of his feet were exposed to severe weather 
conditions during his combat service in Korea.  Because the 
veteran did not complain of cold injuries to his left hand or 
to his feet for approximately twenty years after the injury 
to his right little finger, it was determined that he did not 
sustain cold injuries to the left hand or feet during his 
period of service.

Since the denial of benefits in the 1970's, the veteran has 
submitted medical evidence showing that his treating 
physician has diagnosed and treated him for cold injuries to 
the left hand and both feet.  That physician also submitted a 
letter in October 2005 suggesting that frostbite to the left 
hand and feet aggravated the residuals of polio from 
childhood.  In September 2004, the veteran's VA treating 
nurse practitioner reported that the veteran had severe cold 
injuries to both hands and both feet.

Upon VA examination in February 2006, it was determined that 
the veteran had residuals of frostbite to the right hand.  
The examiner went on to say that he also had sequelae of his 
cold injuries manifest by nail changes and chronic fungal 
infections, which were symptoms discussed regarding the 
veteran's feet, as well as osteoarthritis-like involvement of 
the joints of both hands.  Thus, this report seems to suggest 
that the veteran's left hand and feet complaints were related 
to cold injuries.

When considering the newly obtained medical evidence to be 
wholly credible, as required by Justus, the Board finds that 
the new evidence is also material in that it relates to the 
unestablished fact of whether this veteran has residuals of 
cold injury in his left hand and his feet.  The evidence now 
of record is, therefore, deemed sufficient to reopen the 
previously denied claims.  It is not, however, sufficient to 
grant the claims on the merits as will be discussed in the 
remand section of this decision below.  Accordingly, the 
veteran's appeal is granted only to the extent that his 
claims are reopened at this time.


ORDER

A rating higher than 20 percent for the residuals of 
amputation of the right fifth finger is denied.

New and material evidence having been obtained, the claims of 
entitlement to service connection for the residuals of 
frostbite to the left hand and both feet are reopened.


REMAND

The evidence of record shows that the veteran was exposed to 
very cold weather during his combat service in Korea such 
that he had frostbite of the right little finger.  There is 
now some suggestion in the medical record that complaints 
related to the left hand and both feet are residuals of 
frostbite.  It is noted that the veteran has a complicated 
medical history, having had polio as a child with residuals 
related to his upper and lower extremities.  In an effort to 
determine the likely etiology of the complaints related to 
his left hand and his feet, the Board finds that a medical 
examination is required so that a medical professional can 
review all of the veteran's medical history and render an 
opinion.  Therefore, a remand is necessary pursuant to 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that appropriate VCAA notice 
is provided to the veteran with respect 
to his claims of entitlement to service 
connection for frostbite of the left hand 
and both feet.  Perform all necessary 
development as a result of response(s) 
received from the veteran.

2.  Obtain all current treatment records 
showing complaints of and treatment for 
left hand and feet disorders.  Obtain the 
necessary releases from the veteran if he 
is continuing with private treatment.  
Associate all records obtained with the 
claims folder.

3.  After all treatment records have been 
associated with the claims folder, 
schedule the veteran for an examination 
with the appropriate specialist to 
determine the nature and etiology of all 
disorders of the left hand and both feet.  
The examiner must review the claims 
folder and comment on the lapse in time 
between service and treatment for left 
hand and feet issues.  The examiner 
should perform all necessary testing and 
render all appropriate diagnoses.  The 
examiner should specifically comment on 
(a) the veteran's history of polio as a 
child and any sequelae of that disease, 
(b) the opinion that cold injuries during 
service aggravated the polio, (c) the 
likelihood that any diagnosed disability 
began during service or as a result of 
service, stating an opinion as to whether 
it is at least as likely as not that a 
left hand disability and/or foot 
disability began during service, as a 
consequence of service, or as a result of 
a cold injury that may have been 
experienced in the 1950's.  All opinions 
expressed must be supported by complete 
rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence and the claims decided on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


